Citation Nr: 0030692	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the back, claimed as arthritis, and residuals of spinal 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 decision by 
the RO.

This case was previously before the Board in April 1996, 
September 1998, and February 2000, and was on each occasion 
remanded to the RO for further development.  The case was 
most recently returned to the Board in September 2000, and 
the veteran's representative submitted a written brief in 
October.


FINDINGS OF FACT

1.  The veteran has a scar on his low back that can be 
attributed to the surgical removal of a pilonidal cyst during 
his period of active military service.

2.  Other disabilities of the veteran's back, to include 
chronic lumbosacral strain, degenerative joint disease of the 
lumbar spine, and degenerative disc disease of the lumbar 
spine, are not attributable to his period of active military 
service; arthritis of the lumbar spine was not manifest to a 
degree of 10 percent or more during the one-year period 
following his discharge from service.


CONCLUSIONS OF LAW

1.  The veteran has a surgical scar on his low back that was 
incurred during his active military service.  38 U.S.C.A. § 
1110 (West Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  Disability of the back other than the surgical scar was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 &  Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable.  
Apparently, they were lost in a fire at the National 
Personnel Records Center in 1973.

The only available service department records that contain 
information pertaining to the veteran's medical treatment in 
service are four "Morning Reports" and two reports 
entitled, "Admission and Disposition Report for Overseas 
Hospitals," all dated in September 1954.  Collectively, 
those reports show that the veteran was sent to the 97th U.S. 
Army Hospital in Frankfurt, Germany, on September 3, 1954, 
for treatment of a unnamed condition, and that he was 
thereafter returned to duty on September 8, 1954.  Three of 
the reports indicate that the condition was incurred in the 
line of duty, and one report, an Admission and Disposition 
Report dated on September 8, 1954, indicates that the 
condition existed prior to service.

When the veteran was examined for VA purposes in January 
1993, he complained of pain and aching in his low back.  He 
gave a history of injuring his back in a fall during service 
in 1954, and indicated that he had undergone surgery in 
service for excision of a pilonidal cyst.  He reported that 
he had not received any treatment for back difficulties since 
that time.  He also indicated that he had undergone hip 
replacement surgery in 1990, and complained of arthritis and 
aching about his shoulders, hands, hips, and knees.  The 
diagnostic assessment was that he had rheumatoid arthritis; 
residual of injury to back (lumbosacral strain); post-
operative residual of excision of pilonidal cyst (scar of 
sacrococcygeal region); post-operative residual of prosthetic 
replacement of the right hip (scar of the right hip and 
limitation of motion); and post-operative residual of 
prosthetic replacement of the left hip (scar of the left hip 
and limitation of motion).  The examiner indicated that he 
had not had the opportunity to review the veteran's claims 
folder.  Subsequently obtained x-rays of the veteran's lumbar 
spine, apparently obtained after the examination report had 
been completed, were interpreted to show discogenic and 
degenerative changes.

During a hearing held at the RO in April 1994, the veteran 
testified that he had fallen on his back during a night 
training course in service in June 1954.  He reported that he 
had had back pain after the incident, and said that he had 
been admitted to a U.S. Army Hospital in Frankfurt, Germany, 
where he stayed for four or five days and had a cyst removed 
from the base of his spine.  He indicated that he had 
continued to have intermittent back pain after the surgery, 
but testified that he had not reported his difficulties at 
the time of his service discharge because he had been told 
that, if he complained, he would be detained for an 
indefinite period.  He said that he had not received any 
treatment for his back since the time of his separation from 
service.

When the veteran was examined for VA purposes in May 1999, it 
was noted that he had reported having fallen in service in 
1954, and having had surgery performed for a cyst-like lesion 
on his low back or in the lower spine region.  On physical 
examination, it was noted that there was "a surgical scar 
site from the abscess drainage or pilonidal cyst removal at 
the base of the cocci."  Following an examination of the 
veteran and a review of the claims folder, and presuming the 
credibility of the veteran's testimony and statements as to 
in-service events, at least insofar as they related to 
matters observable by a lay person, the examiner opined as 
follows:

It is extremely unlikely that the surgery or 
the injury that [the veteran] . . . sustained 
while in the service has caused the 
degenerative changes in the lumbar spine.  
First of all[,] surgical removal of [a] 
pilonidal cyst would not cause degenerative 
joint disease of the lumbar spine.  Second[], 
there is no clear documentation of 
degenerative joint disease during . . . 
service or after the accident.

When the veteran was examined for VA purposes in March 2000, 
it was noted that he had reported having fallen down an 
embankment in service, and finding two weeks later that he 
was unable to walk.  It was also noted that he had reported 
having been hospitalized and operated on for a pilonidal 
cyst, and that he described pain exactly in the area where he 
had had the operation.  On physical examination, it was noted 
that he had "a well-healed scar consistent with his 
pilonidal cyst surgery."  Following an examination of the 
veteran and a review of the claims folder, and presuming the 
credibility of the veteran's testimony and statements as to 
in-service events, at least insofar as they related to 
matters observable by a lay person, the examiner opined as 
follows:

The veteran has chronic lumbosacral strain 
and degenerative joint disease of his low 
back.  There is no relationship of his 
service injury and operation to these 
conditions.  He has discogenic disease of the 
back . . . , and [it] has no relationship to 
his military service.  He has degenerative 
arthritis of the spine, also unattributable 
to military service.  In essence[,] the 
veteran has rheumatoid disease, which 
obscures events, but has no relationship to 
military service.  He also has diffuse 
osteoarthritic disease requiring surgeries on 
hips.

[D]egenerative joint disease of [the 
veteran's] back is more [than] likely 
secondary to diffuse degenerative disease of 
his entire body unrelated to any specific 
event or injury.  The veteran upon specific 
question[ing] several times states that the 
area that is tender and bothersome the most 
is the area in which his pilonidal cyst was 
operated upon.  This has absolutely nothing 
to do with a systemic degenerative process.  
A specific traumatic event in the service[,] 
such as rolling down an embankment[,] would 
cause a self-limited injury and not cause 
diffuse degenerative process years later.

So, in summary, I feel that events in service 
have no bearing or relationship to the 
veteran's current complaints.

II.  Legal Analysis

The veteran maintains that service connection should be 
granted for residuals of an injury to his back, and residuals 
of spinal surgery.  He says that he fell during a nighttime 
exercise during service in June 1954, and that he had back 
pain for several weeks thereafter.  He says that he was sent 
to the 97th Army Hospital in Frankfurt, Germany, in 1954, 
where he was told that he had a cyst at the base of his 
spine, and underwent surgery to remove the cyst.  He says 
that he has had back pain since 1954, and maintains that he 
suffers from current disability attributable to the in-
service injury and surgical procedure.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period following the date of the 
veteran's separation from service, the condition will be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of the condition during 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2000) and 38 C.F.R. §§ 3.307, 3.309 (2000).  The presumption 
applies both to arthritis that pre-dated the veteran's entry 
into service, and arthritis that was first diagnosed 
subsequent to service separation.  See Splane v. West, 216 
F.3d 1058, 1068 (Fed. Cir. 2000).

In the present case, the Board does not doubt that the 
veteran injured his back in service, and that he had in-
service surgery in 1954.  He is competent to describe things 
he has personally experienced or observed, and the Board 
finds no reason on the current record to question his 
credibility.  The available reports from the service 
department tend to support and corroborate his account of 
events, inasmuch as they show that he was hospitalized for 
about five days in service in September 1954.

The fact that the veteran injured his back in service, and 
underwent surgery does not end the matter, however.  In order 
for service connection to be granted, it must be shown by 
competent medical evidence that his current difficulties can 
in some fashion be attributed to in-service events.

Applying that principle to the facts of the veteran's case, 
the Board finds that the evidence supports an award of 
service connection for a surgical scar.  As noted above, the 
veteran has made competent and credible statements to the 
effect that he had surgery on his back during service.  In 
addition, all three VA physicians who have examined him have 
opined, in effect, that he has a scar on his low back that is 
consistent with a prior surgical excision of a pilonidal 
cyst.  Under the circumstances, it is the Board's conclusion 
that the surgical scar was incurred in service.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 
(2000).  Service connection for the scar is therefore 
granted.

However, with regard to other currently shown disabilities of 
the veteran's back, to include chronic lumbosacral strain, 
degenerative joint disease of the lumbar spine, and 
degenerative disc disease of the lumbar spine, the Board 
finds that the preponderance of the evidence is against an 
award of service connection for any of those disabilities.  
Of the three VA physicians who have examined the veteran to 
date, only one has offered an opinion to the effect that the 
veteran has a current disability-lumbosacral strain-that 
can be attributed to injury in service.  Notably, that 
physician, the one who examined the veteran in January 1993, 
failed to provide any real rationale for his opinion.  
Moreover, he rendered the opinion without benefit of a review 
of the claims folder and, apparently, without reviewing x-
rays he had ordered.  By contrast, the other two physicians-
who collectively opined that the veteran's currently shown 
lumbosacral strain, degenerative joint disease of the lumbar 
spine, and degenerative disc disease of the lumbar spine are 
not attributable to in-service injury or surgery-did so only 
after conducting a review of the claims folder, including the 
report of the x-rays obtained in January 1993.  These latter 
physicians also provided more in the way of a substantive 
explanation for their conclusions.  Under the circumstances, 
therefore, the Board accords more weight to the opinions of 
the latter two physicians, as compared to the first.  
Accordingly, and because arthritis of the lumbar spine is not 
shown to have been manifest to a degree of 10 percent or more 
during the one-year period following the veteran's discharge 
from service, it is the Board's conclusion that the 
preponderance of the evidence is against the claim of service 
connection for back disability other than the surgical scar.  
Service connection for disability other than the surgical 
scar is therefore denied.


ORDER

Service connection for a surgical scar of the low back, 
associated with the removal of a pilonidal cyst, is granted.

Service connection for back disability other than a surgical 
scar is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


